DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement filed Nov. 22, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The NPL cite no. 4, WO 2010150586, is missing. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Kempf on Dec. 22, 2021.
The claims in the application has been amended as discussed below.
25. (Previously Presented) The process according to claim 23, wherein the carbon content of the silicon dioxide granulate I comprises one of the following ways: 

by addition of carbon to a slurry before the step of providing pyrogenically produced silicon dioxide powder; 
by addition of carbon after the step of providing pyrogenically produced silicon dioxide powder; and
by addition of carbon during the step of providing pyrogenically produced silicon dioxide powder.
In claim 32, line 30, remove “the” between “before” and “removal”.
In claim 32, line 32, remove “the” between “after” and “removal”
In claim 32, line 34, remove “the” at the beginning of the line before “exit”.
Cancel claims 35-39 and 43-44.
Allowable Subject Matter
Claims 23-33, 40, and 41 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to fairly disclose or suggest the combination of claimed steps in claim 23, wherein the quartz glass body has a chlorine content of less than 60 ppm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741